DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Vollmers et al. US 8876850.
Regarding claim 27, Vollmers et al. discloses method for introducing fluids into an implantable system, the method comprising: 
implanting a balloon within a blood vessel of a patient (column 2, lines 9-16);
introducing a diffusion-resistant fluid into the balloon (column 15, lines 49-51; fluid selected to reduce the risk of diffusion through the outer walls of balloon 202);
introducing one or more constituent fluids into the balloon in an amount to reach a known state (the implantable components may be monitored and will be displayed to provide a known state, column 2, lines 44-52); and
introducing an additional amount of the one or more constituent fluids into the balloon (column 14, lines 48-64),
wherein the diffusion-resistant fluid or the one or more constituent fluids within the balloon are pressurized such that the balloon is transitionable between an expanded state and a collapsed state 
Regarding claim 28, Vollmers et al. discloses checking one or more parameters of the balloon;
determining a volume of the diffusion-resistant fluid and the one or more constituent fluids within the balloon (may include sensors to determine the volume of injected fluid, or other parameters, column 3, lines 12-20);
determining an amount of diffusion-resistant fluid to be added to the balloon (column 14, lines 42-50); and
introducing the determined amount of diffusion-resistant fluid into the balloon (column 9, lines 21-29, column 14, lines 50-54; sensors monitor and provide signals which are used for assisting in removing or introducing fluid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmers et al. US 8876850 in view of Johnson, Jr. et al. US 5578085.
Regarding claims 1, 4, 5, 6, 14, 15, 16, 17, 18, Vollmers et al. discloses a system for reducing pulsatile pressure, the system comprising: a balloon 202 configured to be implanted in a blood vessel and to hold a fluid mixture pressurized such that the balloon transitions between an expanded state and 
Vollmers et al. discloses the balloon receiving a fluid, the one or more constituent fluids comprise at least one of No, He, H20, C02, 02, N2, Ar or CH4  (column 15, lines 46-49) the fluid being selected to reduce diffusion (column 15, lines 49-51), the balloon having an initial fill and additional fluids may be added to achieve the optimal internal pressure (column 14, lines 48-64), but does not explicitly disclose the fluid being a mixture of one or more constituent fluids and also a diffusion resistant fluid to maintain the desired volume and pressure, the diffusion resistant fluid comprising a partial pressure equal to a difference between partial pressures of the one or more constituent fluids and a predetermined desired balloon pressure a mixture of the one or more constituent fluids consisting of 7% +/- 1% 02, 12% +/- 1% C02 and a balance N2, during an initial fill the fluid mixture comprises 15-50ml of the diffusion resistant fluid, or 10-40ml of the constituent fluids, or during a fluid check or refill procedure, the fluid mixture comprises an additional volume of diffusion resistant fluid that is 8-25% of a desired additional volume of fluid mixture within the balloon. 
In re Aller, 105 USPQ 233.  Additionally, Examiner notes that the balloon must only be capable of being implanted and holding a fluid mixture as claimed, the mixture being capable of maintaining the desired volume and pressure.
Johnson, Jr. et al. teaches a balloon like structure 10 being filled with liquid or gases, or combination of gases, the balloon being filled in part with sulfur hexafluoride as a diffusion resistant fluid to resist diffusion through the balloon, the sulfur hexafluoride having larger molecules which won’t penetrate through the balloon membrane (column 5, lines 20-31) in combination with other fluids.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify a mixture of fluids capable of being held by the balloon and with constituent fluids and a diffusion resistant fluid, as taught by Johnson, Jr. et al., in order to provide and maintain the desired pressure within the balloon and reduce diffusion through the balloon membrane.
	Regarding claim 2, Vollmers et al. discloses the balloon being configured for long term implantation in the blood vessel (balloon is inserted into patient and may be monitored between patient visits, activation dates and time until recommended replacement, column 17, lines 9-45, figure 7).
	Regarding claim 3, Vollmers et al. discloses the balloon being configured to be implanted in a pulmonary artery (column 2, lines 11-16).
Regarding claims 7, 9, 10, 24, 25 and 26, Vollmers et al. discloses the system essentially as claimed, the one or more constituent fluids consisting of 02, C02 and N2 (column 15, lines 46-49), as discussed above, but fails to disclose the diffusion resistant fluid consisting of sulfur hexafluoride or a perfluorinated compound, or the one or more constituent fluids consisting of 7% +/- 1% 02, 12% +/- 1% C02 and a balance N2.  It would have been obvious to one having ordinary skill in the art at the time the In re Aller, 105 USPQ 233.  Additionally, Examiner notes that the balloon must only be capable of being implanted and holding a fluid mixture as claimed, the mixture being capable of maintaining the desired volume and pressure.
Johnson, Jr. et al. teaches a balloon like structure 10 being filled with liquid or gases, or combination of gases, the balloon being filled in part with sulfur hexafluoride, a perfluorinated compound, as a diffusion resistant fluid to resist diffusion through the balloon, the sulfur hexafluoride having larger molecules which won’t penetrate through the balloon membrane (column 5, lines 20-31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vollmers et al. with a diffusion resistant fluid, such as sulfur hexafluoride, as taught by Johnson, Jr. et al. to provide a mixture that lessens diffusion out of a balloon to maintain pressure.
	Regarding claim 8, Vollmers et al. discloses the diffusion resistant fluid being configured to resist diffusion through the balloon throughout multiple cardiac cycles (column 15, lines 49-51; selected to reduce the risk of diffusion through the outer walls of balloon 202).
	Regarding claim 11, Vollmers et al. discloses a diffusion resistant fluid, but fails to explicitly disclose the diffusion resistant fluid makes up between 8-25% of the fluid mixture. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the diffusion resistant fluid to be between 8-25% of the fluid mixture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 12 and 13, Vollmers et al. discloses selecting a diffusion resistant fluid (column 15, lines 49-51; selected to reduce the risk of diffusion) and monitors the mean pulmonary arterial 
Regarding claim 15, Vollmers et al. discloses the mixture comprises an amount of the one constituent fluids such that the volume and pressure within the balloon is at a known state (the implantable components may be monitored and will be displayed to provide a known state, column 2, lines 44-52).  
Regarding claim 19, Vollmers et al. discloses the fluid mixture within the balloon is configured to be repeatedly adjusted to maintain pressure within the balloon (column 14, lines 48-64, fill may be adjusted by removing or introducing fluids to achieve the optimal pressure).
Regarding claim 20, Vollmers et al. discloses a reservoir 204 configured to hold the fluid mixture; and a conduit 206 having a proximal end coupled to the reservoir and a distal end coupled to the balloon (figure 1) to provide fluidic communication between the reservoir and the balloon (column 4, line 64 – column 5, line 4). 
Regarding claim 21, Vollmers et al. discloses the reservoir comprising a septum 212 configured to allow the addition of fluids to or the removal of fluid from the reservoir and to permit repeated needle penetrations while maintaining a fluid tight seal (column 5, lines 17-28).
Regarding claims 22 and 23, Vollmers et al. discloses an anchor 208 configured to secure the balloon within the vessel (figure 2A, column 8, lines 59-60) and may be configured to remain within the vessel as the balloon is removed and replaced.
	Regarding claim 29, Vollmers et al. discloses further comprising:
comparing the determined volume of the diffusion-resistant fluid and the one or more constituent fluids within the balloon to a desired volume of the balloon (may include sensors to determine and monitor the volume of injected fluid, or other parameters, column 3, lines 12-20); and

Vollmers et al. fails to disclose a constituent fluid being different than the diffusion resistant fluid to provide a mixture, and thereby calculating a volume difference between the diffusion resistant fluid and the constituent fluids, wherein introducing the determined amount of diffusion-resistant fluid into the balloon comprises introducing the determined amount of diffusion-resistant fluid based on the calculated volume difference.
	Johnson, Jr. et al. teaches implanting a prosthesis 10 in a patient, introducing a diffusion resistant fluid into the balloon, introducing one or more constituent fluids into the balloon, adjusting the volume of the balloon as desired (column 3, lines 60-61), and providing a mixture of fluids or gases including constituent fluids and different diffusion resistant fluid, the gas composition may be selected to provide the desired volume and pressure with reduced diffusion and may be adjusted as necessary (column 4, lines 4-9).
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention to provide sensors to monitor the parameters of the balloon as taught by Vollmers et al., while selecting the fluid mixture to provide the desired volume and pressure within the balloon, as taught by Johnson, Jr. et al., to allow for the prosthesis or balloon volume to be adjusted and optimized.
Regarding claim 30, Vollmers et al. and Johnson, Jr. et al. discloses forming a fluid mixture comprising the determined amount of diffusion-resistant fluid and one or more constituent fluids, wherein introducing the determined amount of diffusion-resistant fluid into the balloon 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771